Crocker, J. delivered the opinion of the Court—Cope, C. J. concurring.
This is an action to recover the possession of a tract of land in Contra Costa County. The plaintiff recovered judgment, from which the defendants appeal. The plaintiff claims title through a deed from the Sheriff of said county to Terry and Perley, in which the property conveyed is described as follows: “ All the right, title, and interest of said Daniel S. Clark, against whom the said writs of execution were issued as aforesaid, of, in, and to the following described property, to wit: That certain tract and parcel of land and premises known as the 1 Bull Head Rancho,’ lying and being situate in Contra Costa County of said State, and being a leasehold unexpired, originally granted by the heirs of Wm. Welch, deceased, and others, to John B. Steinberger, and from said Steinberger by succession of title to said Clark, and at the date of said levy of said writs in the possession of John E. S. Smith, reversional to said Clark as per a certain contract and agreement on record in the Recorder’s office of said last named county, in Book of Deeds, Yol. 3, pages 208, 209—reference thereto being given for particulars, and also to the said original conveyance of lease to the said Steinberger.” It appears that long before the rendition of the judgments and the executions thereon against Clark, under which this property was sold, Walley, who is the sole appellant, conveyed the same property to Clark. Terry and Perley conveyed to the plaintiff. Clark was originally a party defendant, but he died during the pendency of the action. Carr, his executor, was made defendant in his stead, and by stipulation between the plaintiff and Carr, the separate answer of Clark was withdrawn, and judgment allowed to be entered against him, leaving Walley the sole defendant.
*228The principal point in the case is the construction of the Sheriff’s deed to Terry and Perley, Walley claiming that it only conveyed the unexpired leasehold interest under the lease to Steinberger; that that interest had expired, and therefore the plaintiff had no title or right to the possession. On the contrary, the plaintiff contends that the Sheriff’s deed conveyed all the right, title, and interest of Clark in the land, and that thus whatever interest Clark may have held under the lease, as well as under the deed from WaEey, aE passed to the grantees in that deed, and afterwards from them to him. We think this is the proper construction of the deed. It distinctly conveys “ aE the right, title, and interest of the said Daniel S. Clark ” in and to the ranch. If it stopped here, there could be no room for doubt as to its meaning. To this point it clearly conveys aE the interest of Clark in the property, which would carry the interest he acquired from WaEey and every other person. The latter part of the description, where it says “ being a leasehold unexpired,” etc., are not words limiting the extent of the previous terms of conveyance, or excepting out any interest conveyed by the previous terms; but merely a statement of the officer and grantor of what he supposed or understood was the nature and character of the interest of Clark. He uses no terms limiting or confining his conveyance to such unexpired leasehold interest. If he had used such terms it would have presented a case of greater difficulty; but in the absence of language quafifying or limiting the general terms conveying aE his interest, we would not be justified in restricting the conveyance as contended for by the appeEant. Deeds are always to be construed most strongly against the grantor when there is any ambiguity or uncertainty. In this case it was the duty of the Sheriff under the law to levy upon and sell aE the right, title, and interest of the debtor, Clark, in the property, and he seems to have performed his duty; and the mere fact that the Sheriff in attempting to describe the nature of that interest faffed, through ignorance or mistake, to set forth fiiEy all the interest he had, cannot prejudice the rights of the purchaser who purchased aE that interest. It is doubtful, too, whether WaEey can avaff himself of any objection of this kind, and whether any person but Clark, or his successor in interest, could do so. WaEey had conveyed *229the property to Clark, and as against Clark, and all claiming under him, he is estopped by his deed from asserting any title. Clark, by his will, conveyed all his property, both real and personal, to Carr, his executor, who appeared and filed the following stipular tion: “ I hereby withdraw the separate answer of D. S. Clark in the above entitled suit, and as testamentary heir of said Clark, agree to the plaintiff’s taking judgment.” So that Carr, the devisee of Clark, is also estopped from making the objection.
The respondent also claims that he was a tenant at will of the premises, and was entitled to demand of possession and notice to quit. He asserts nothing of the kind in his answer; but, on the contrary, denies the plaintiff’s title. Besides, he conveyed all his title to the property by warranty deed to Clark. Under these circumstances he was not entitled to any notice to quit, nor was any demand of the possession necessary before suit. (Kilburn v. Ritchie, 2 Cal. 145; Smith v. Ogg Shaw, 16 Id. 88.)
The judgment is affirmed.